      Case 5:18-cv-03092-JWB-KGG Document 209 Filed 01/07/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS



BRIAN MICHAEL WATERMAN,

                         Plaintiff,

v.                                                         Case No. 18-3092-JWB-KGG (Lead Case)
                                                             & No. 18-3135-JWB-KGG

DAVID GROVES, et al.,

                         Defendants.


                                   MEMORANDUM AND ORDER

        This matter comes before the court on Plaintiff’s motion to compel (Doc. 119) and two

objections to the magistrate judge’s orders (Docs. 164 and 187). These motions have been fully

briefed and are ripe for decision. (Docs. 128, 167, 193, 203.) For the reasons stated herein,

Plaintiff’s motions are DENIED.

I.      Procedural History

        These two cases were filed by Plaintiff, pro se, in 2018 and later consolidated for judicial

efficiency.1 The complaints are brought under 42 U.S.C. § 1983 alleging various constitutional

violations by persons connected with the Cherokee County Jail (the “Jail”), in which Plaintiff has

been confined pending a criminal trial. Plaintiff filed a motion to compel asking the court to

compel the Jail “to provide the law library search engine back on the housing unit kiosk.” (Doc.

119.) Additionally, Plaintiff has objected to two of the magistrate judge’s orders. In the first

objection, Plaintiff asserts the magistrate judge erred in denying his motion to amend to add six


1
  The court dismissed some of the claims in both No. 18-3092 and No. 18-3135 before consolidating the remaining
claims in both cases and designating No. 18-3092 as the lead case moving forward. See No. 18-3092, Doc. 63, and
No. 18-3135, Doc. 150.

                                                      1
      Case 5:18-cv-03092-JWB-KGG Document 209 Filed 01/07/21 Page 2 of 5




new defendants—Michelle Tippie, Jullian Miller, April Macafee, Thomas Degroot, Mandi

Montanye, and Consolidated Correctional Food Services—to Count III (unconstitutional dietary

policy) of his complaint. (Doc. 164.) Plaintiff next objects to the magistrate judge’s denial of his

request for appointment of a special master over his case. (Doc. 187.)

II.    Analysis

       Because Plaintiff is proceeding pro se, the court is to liberally construe his filings. United

States v. Pinson, 585 F.3d 972, 975 (10th Cir. 2009). However, liberally construing filings does

not mean supplying additional factual allegations or constructing a legal theory on Plaintiff’s

behalf. Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997). Additionally, the court

is “mindful of the primary management role of prison officials who should be free from second

guessing or micro-management by the federal courts.” Estate of DiMarco v. Wyoming Dept. of

Corr., 473 F.3d 1334, 1342 (10th Cir. 2007); see also Overton v. Bazzetta, 539 U.S. 126, 132

(2003) (“We must accord substantial deference to the professional judgment of prison

administrators, who bear a significant responsibility for defining the legitimate goals of a

corrections system and for determining the most appropriate means to accomplish them.”).

       A.      Motion to Compel (Doc. 119.)

       From the outset, Defendants urge the court to construe Plaintiff’s motion as a request for a

preliminary injunction. (See generally Doc. 128.) However, Plaintiff has failed to allege any

injury that is related to a claim within the complaint. Little v. Jones, 607 F.3d 1245, 1251 (10th

Cir. 2010). Rather, Plaintiff contends that he does not have access to the law library search engine,

to which the Jail provides access through a kiosk system. Plaintiff filed this motion seeking an

order from this court requiring the Jail to provide him that access. Reviewing the exhibit filed by

Defendants, Plaintiff’s claim is undercut by the fact that he acknowledged he has access to the law



                                                 2
     Case 5:18-cv-03092-JWB-KGG Document 209 Filed 01/07/21 Page 3 of 5




library in a message to Captain Tippie. (Doc. 128-2.) Accordingly, Plaintiff’s motion is denied

as moot.

       B.      Objection to Magistrate Judge’s Orders (Docs. 164 and 187.)

       The court finds Magistrate Judge Gale has not issued any order (Doc. 157 and 183) that is

clearly erroneous or contrary to law and therefore denies Plaintiff’s objections (Doc. 164 and 187.)

Upon objection on a non-dispositive matter, the district judge must “modify or set aside any part

of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “Under this

clearly erroneous standard, the district court does not conduct a de novo review of the factual

findings; instead, it must affirm a magistrate judge’s order unless a review of the entire evidence

leaves it ‘with the definite and firm conviction that a mistake has been committed.’” United States

v. Kaeckell, No. 19-mc-209-DDC, 2019 WL 6486744, at *1 (D. Kan. Dec. 3, 2019) (quotation

omitted). The “contrary to law” standard, by contrast, permits the district court to independently

review purely legal determinations made by the magistrate judge, and to modify or set them aside

if the order “fails to apply or misapplies relevant statutes, case law or rules of procedure.” Id.

(quotation omitted). “When the magistrate judge ruling effectively removes a defense or claim

from the case, however, several courts have found it to be dispositive and subject to de novo

review.” In re Motor Fuel Temperature Sales Practices Litig., 261 F.R.D. 577, 578-79 (D. Kan.

2009) (quotations omitted). A denial to amend on futility grounds is considered dispositive. Id.

       Turning to Magistrate Judge Gale’s first order (Doc. 157), the court notes Plaintiff objects

only to the portion barring him—with prejudice—from adding new parties to Count III of his

complaint. (Doc. 164.) Plaintiff’s attempt to add six new defendants for “ongoing constitutional

violations” fails to allege any new constitutional violation and is futile. (Doc. 121, at 1.) In their

original response, Defendants explain that:



                                                  3
      Case 5:18-cv-03092-JWB-KGG Document 209 Filed 01/07/21 Page 4 of 5




         Plaintiff claims that the new proposed defendants falsely told Plaintiff that they
         had seen him purging, and further, failed to provide him medical care for the
         purging (even though Plaintiff denies purging). In short, Plaintiff is trying to
         add new defendants to Count III to sue them for making up a medical condition
         about him and failing to provide medical care for that made up condition. Those
         allegations fail to state a claim for a constitutional violation, would be subject
         to dismissal, and therefore, are futile.

(Doc. 130, at 3.) The court agrees with this reasoning. Plaintiff’s motion to supplement is void of

facts demonstrating how the proposed new defendants contributed to injuries arising out of Count

III. Similarly, Plaintiff’s objection is lacking in detail and contains nothing besides conclusory

statements. Thus, Plaintiff’s first objection is overruled as futile.

       In his second objection (Doc. 187), Plaintiff asks the court to appoint a special master.

Generally, special masters are used for “situations that have some inherent complexity, technical

issues that call for someone with a specific expertise, or even to pursue some policing or

investigation outside of the traditional role of judicial officers.” Ash Grove Cement Co. v. Wausau

Ins. Co., No. 05-2339-JWL-GLR, 2007 WL 689576, at *3 (D. Kan. Mar. 1, 2007). Appointment

of a special master is addressed under Federal Rule of Civil Procedure 53:

       Unless a statute provides otherwise, a court may appoint a master only to:
       (A) perform duties consented to by the parties;
       (B) hold trial proceedings and make or recommend findings of fact on issues to be
       decided without a jury if appointment is warranted by:
       (i) some exceptional condition; or
       (ii) the need to perform an accounting or resolve a difficult computation of
       damages; or
       (C) address pretrial and posttrial matters that cannot be effectively and timely
       addressed by an available district judge or magistrate judge of the district.

Fed. R. Civ. P. 53(a)(1). Neither of the circumstances under Rule 53(a)(1)(A) or (B) applies here.

Plaintiff, as the moving party, “bears the burden of showing the necessity of such an appointment.”

In re Wyoming Tight Sands Antitrust Cases, 715 F. Supp. 307, 307-8 (D. Kan. 1989).




                                                   4
       Case 5:18-cv-03092-JWB-KGG Document 209 Filed 01/07/21 Page 5 of 5




        The magistrate judge did not find Plaintiff’s arguments for a special master compelling as

he “failed to establish that a special master would be necessary in this case.” (Doc. 183 at 9.) The

magistrate judge concluded, and this court agrees, that the pretrial matters at issue in Plaintiff’s

motion can be effectively and timely addressed by the assigned judges. Plaintiff has shown no

error with respect to the magistrate judge’s ruling. Indeed, Plaintiff’s objection (Doc. 187)

contains nothing more than his continued gripes concerning his legal mail and interactions with

jailhouse staff. Without Plaintiff alleging an issue requiring the appointment of a special master,

the court will not overrule the magistrate judge. Accordingly, Plaintiff’s second objection is

overruled.

III.    Conclusion

        Plaintiff’s motion to compel (Doc. 119) is DENIED. Plaintiff’s objections to the magistrate

judge’s orders (Docs. 164 and 187) are OVERRULED.

        IT IS SO ORDERED this 7th day of January, 2021.



                                              __s/ John W. Broomes ______________
                                              JOHN W. BROOMES
                                              UNITED STATES DISTRICT JUDGE




                                                 5
